

SEVENTH AMENDMENT TO CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
24, 2015, is entered into by and among U.S. AUTO PARTS NETWORK, INC., a Delaware
corporation (“Company”), PARTSBIN, INC., a Delaware corporation (“PartsBin”),
LOCAL BODY SHOPS, INC., a Delaware corporation (“Local Body Shops”), PRIVATE
LABEL PARTS, INC., a Delaware corporation (“Private Label Parts”), WHITNEY
AUTOMOTIVE GROUP, INC., a Delaware corporation (“Whitney Auto”, and together
with the Company, PartsBin, Local Body Shops and Private Label Parts,
collectively, “Borrowers” and each individually a “Borrower”), the other Loan
Parties party hereto, the Lenders (as defined below) party hereto, and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity,
“Administrative Agent”).




RECITALS


A.
Borrowers, the other parties signatory thereto as “Loan Parties” (each
individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.



B.
Borrowers and the other Loan Parties have requested that Administrative Agent
and the Lenders amend the Credit Agreement, and Administrative Agent and the
Lenders are willing to amend the Credit Agreement pursuant to the terms and
conditions set forth herein.



C.
Each Borrower and each other Loan Party is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Administrative Agent’s or any Lender’s rights or remedies as set forth in the
Credit Agreement and the other Loan Documents are being waived or modified by
the terms of this Amendment.



AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Credit Agreement.



a.
Clause (ii) of the proviso contained in Section 6.01(e) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

“(ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed $1,500,000 at any time outstanding;”
2.Conditions Precedent to Effectiveness of this Amendment. The following shall
have occurred before this Amendment is effective:




--------------------------------------------------------------------------------





a.
Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.



b.
Representations and Warranties. The representations and warranties set forth
herein, and in the Credit Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof), must be true and correct in all material respects without
duplication of any materiality qualifier contained therein.



3.
Representations and Warranties. Each Borrower and each other Loan Party
represents and warrants as follows:



a.
Authority. Each Borrower and each other Loan Party has the requisite corporate
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Loan Documents (as amended or modified
hereby) to which it is a party. The execution, delivery, and performance by each
Borrower and each other Loan Party of this Amendment have been duly approved by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restriction
binding on such Borrower or such Loan Party.



b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower and each other Loan Party. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid, and binding obligation of each
Borrower and each other Loan Party, enforceable against each Borrower and each
other Loan Party in accordance with its terms, and is in full force and effect.



c.
Representations and Warranties. The representations and warranties contained in
the Credit Agreement (other than any such representations or warranties that, by
their terms, are specifically made as of a date other than the date hereof) are
correct on and as of the date hereof in all material respects without
duplication of any materiality qualifier contained therein as though made on and
as of the date hereof.



d.
No Default. No event has occurred and is continuing that constitutes a Default
or Event of Default.



4.Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York, but without giving effect to any federal laws applicable to
national banks.


5.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.


6.
Reference to and Effect on the Loan Documents.


2





--------------------------------------------------------------------------------





a.
Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.



b.
Except as specifically set forth in this Amendment, the Credit Agreement and all
other Loan Documents, are and shall continue to be in full force and effect and
are hereby in all respects ratified, and confirmed and shall constitute the
legal, valid, binding, and enforceable obligations of each Borrower and the
other Loan Parties to Administrative Agent and the Lenders without defense,
offset, claim, or contribution.



c.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.



7.Ratification. Each Borrower and each other Loan Party hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement, as amended hereby, and the Loan Documents effective as of the date
hereof.


8.Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to Borrowers under the Credit Agreement, each Borrower and each other
Loan Party hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim, or objection in favor of any
Borrower or any other Loan Party as against Administrative Agent or any Lender
with respect to the Obligations.


9.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


10.Severability. In case any provision in this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality , and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


11.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]









3





--------------------------------------------------------------------------------






4





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWERS:
U.S. AUTO PARTS NETWORK, INC.,
a Delaware corporation
By    /s/ Shane Evangelist
Name: Shane Evangelist
Title: CEO                    
PARTSBIN, INC.,
a Delaware corporation
By    /s/ Shane Evangelist
Name: Shane Evangelist
Title: CEO                    
LOCAL BODY SHOPS, INC.,
a Delaware corporation
By    /s/ Aaron E. Coleman
Name: Aaron E. Coleman
Title: President                
PRIVATE LABEL PARTS, INC.,
a Delaware corporation
By    /s/ Arthur Simitian
Name: Arthur Simitian
Title: President                
WHITNEY AUTOMOTIVE GROUP, INC.,
a Delaware corporation
By    /s/ Mary Jo Trujillo
Name: Mary Jo Trujillo
Title: Secretary                



5





--------------------------------------------------------------------------------






OTHER LOAN PARTIES:
LOBO MARKETING, INC.,
a Texas corporation
By    /s/ Brian Hafer
Name: Brian Hafer
Title: President             
AUTOMD, INC.,
a Delaware corporation
By    /s/ Tracey Virtue
Name: Tracey Virtue
Title: President                
PACIFIC 3PL, INC.,
a Delaware corporation
By    /s/ Aaron E. Coleman
Name: Aaron E. Coleman
Title: President                
GO FIDO, INC.,
a Delaware corporation
By    /s/ Aaron E. Coleman
Name: Aaron E. Coleman
Title: President                
AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC.,
a Delaware corporation
By    /s/ Mary Jo Trujillo
Name: Mary Jo Trujillo
Title: Secretary                

6





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND LENDER


JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent


By    /s/ Jolinda N. Walden
Name: Jolinda N. Walden
Title: Authorized Officer



7



